NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0108n.06

                                       Case No. 20-5954

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                FILED
                                                                          Mar 01, 2021
CHERRY DAVIDSON,                                      )               DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellant,                           )
                                                      )        ON APPEAL FROM THE
v.                                                    )        UNITED STATES DISTRICT
                                                      )        COURT FOR THE WESTERN
ARLINGTON COMMUNITY SCHOOLS                           )        DISTRICT OF TENNESSEE
BOARD OF EDUCATION;                                   )
SUPERINTENDENT TAMARA MASON,                          )
                                                      )
       Defendants-Appellees.                          )                            OPINION




BEFORE:        COLE, Chief Judge; STRANCH and THAPAR, Circuit Judges.

       COLE, Chief Judge. Cherry Davidson brought this action under 42 U.S.C. § 1983 against

Arlington Community Schools (“ACS”) Board of Education (the “Board”) and ACS

superintendent Tamara Mason, asserting she was unlawfully terminated for exercising her First

Amendment rights. She also pleaded, pertinent to this appeal, a state-law claim for breach of the

duty of good faith and fair dealing in connection with her termination. The district court granted

summary judgment in favor of defendants and issued a separate order denying Davidson’s motion

to amend her complaint. Davidson appeals both decisions. For the reasons below, we affirm.
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


                                      I.   BACKGROUND

       Plaintiff Davidson was principal of Donelson Elementary School (“Donelson”), one of the

four schools that form the Arlington Community Schools district, from the 2014–2015 school year

through the 2017–2018 school year. During that time period, Mason was the superintendent for

ACS and Davidson’s immediate superior.

       Davidson’s performance as principal elicited mixed feelings from her colleagues. Some

teachers expressed satisfaction with Davidson’s leadership, noting that she was professional, fair,

and had high expectations.     Donelson earned several awards under Davidson’s leadership,

including the National Blue Ribbon award, a national award given to certain high-performing

schools. Others told a different story. Teacher surveys, exit interviews, and parent complaints

revealed a culture of fear, mistreatment, and intimidation at Donelson. And, when compared with

other schools in the ACS district, teacher turnover at Donelson was markedly high.

       At the end of the 2017–2018 school year, on May 24, 2018, Davidson was demoted. Mason

advised Davidson that her contract—which expired on June 30, 2018—would not be renewed and

that she would be reassigned to a teaching position. Mason noted she had based her decision on

teacher surveys, end-of-the-year interviews, exit interviews, complaints from parents, and the

number of teachers who had resigned during Davidson’s tenure.

       Davidson claims she was reprimanded for statements she made regarding a proposed

change to Donelson’s school mascot, the Bulldogs. Specifically, in the Spring of 2018, Mason

assembled several committees to create a five-year strategic plan for ACS. One committee

chairman told Mason that his committee recommended that all four schools in the ACS district

have the same mascot, the Tigers. Because the change would impact Donelson, Mason asked him

to discuss the change with Davidson, who disagreed with him. Mason then spoke personally with



                                               -2-
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


Davidson about the proposed mascot change and suggested that she present her view to ACS Board

members.      When Davidson indicated she would not contact the Board without Mason’s

permission, Mason invited Davidson to attend a Board work session.

         At the work session, Davidson stated she had opened Donelson and polled parents and kids

to pick the “Buddy the Bulldog” mascot, that Buddy had “become the fabric of our culture” and a

source of “pride,” and concluded her presentation by saying, “that’s my plea. . . . I would prefer

and I feel like my staff would prefer that you just leave us as bulldogs.” (Mason Dep., R. 25-19,

PageID 800–05.) Mason then told the Board she could “live with it either way” and that “at this

point our strategic plan should just reach specific[s] to the middle school. And if the board at a

later date wants to look at it, but right now, I would say the focus should be on the middle school.

That would be my recommendation.” (Id. at PageID 806.) The Board agreed to keep Donelson’s

bulldog mascot. At her deposition, Davidson noted that she had not said anything critical of Mason

during the work session because “Mason was my boss. I was not going to be insubordinate.”

(Davidson Dep., R. 42-2, PageID 1503–04.) She also stated that Mason had not said anything to

suggest she was angry at her for her position on the mascot, but she believed Mason was visibly

upset.

         As a result of these events, Davidson sued Mason and the Board in state court, alleging a

First Amendment retaliation claim under 42 U.S.C. § 1983 and state-law claims for negligence

and breach of the duty of good faith and fair dealing. Defendants removed the case to federal

court. After the close of discovery, defendants moved for summary judgment. Once summary

judgment briefing was completed, Davidson filed a motion for leave to amend the complaint in

order to add a new claim.




                                               -3-
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


       The district court denied the motion to amend because Davidson filed it almost one year

after the deadline to file amended pleadings without adequate justification and because permitting

such a late amendment would prejudice defendants. The district court then granted summary

judgment for defendants. On Davidson’s First Amendment claim, the court determined that her

speech was not constitutionally protected because she spoke at the work session as a public

employee, not as a private citizen. The court also rejected Davidson’s contract-related, state-law

claims. This timely appeal of both orders followed.

                                         II.   ANALYSIS

           A. Standard of review

       We review de novo the district court’s grant of summary judgment. Mayhew v. Town of

Smyrna, 856 F.3d 456, 461 (6th Cir. 2017). “Summary judgment is proper when there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Id. (citing Fed. R. Civ. P. 56(a)). We must view all the evidence in light most favorable to the

nonmoving party, “drawing ‘all justifiable inferences’ in [her] favor.” Fisher v. Nissan N. Am.,

Inc., 951 F.3d 409, 416 (6th Cir. 2020) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

255 (1986)). “The central question is ‘whether the evidence presents a sufficient disagreement to

require submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law.’” Id. (quoting Anderson, 477 U.S. at 251–52). “The mere existence of a scintilla of evidence

in support of the plaintiff’s position will be insufficient; there must be evidence on which the jury

could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252.

       The denial of a motion for leave to file an amended complaint is reviewed under an abuse-

of-discretion standard. Leary v. Daeschner, 349 F.3d 888, 904 (6th Cir. 2003). An abuse of

discretion occurs when the reviewing court has “a definite and firm conviction that the trial court



                                                -4-
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


committed a clear error of judgment.” Id. (quoting Bowling v. Pfizer, Inc., 102 F.3d 777, 780 (6th

Cir. 1996)).

           B. First Amendment retaliation claim

       To prevail on her retaliation claim, Davidson must show “first, that she engaged in

constitutionally protected speech or conduct; second, that [defendants] took an adverse action

against her that would deter a person of ordinary firmness from continuing to engage in that speech;

and third, that a causal connection exists between the protected speech and the adverse

employment action.” Buddenberg v. Weisdack, 939 F.3d 732, 739 (6th Cir. 2019). A public

employee’s speech is entitled to constitutional protection when (1) “the speech addresse[s] a matter

of public concern,” (2) “the employee sp[eaks] as a private citizen [and not] as an employee

pursuant to her official duties,” and (3) “the employee’s speech interest outweighs ‘the interest of

the State, as an employer, in promoting the efficiency of the public services it performs through

its employees.’” Id. (quoting Mayhew, 856 F.3d at 462).

       Here, defendants assumed for the purposes of their motion for summary judgment that

Davidson’s speech addressed a matter of public concern. The district court thus moved on to the

second inquiry concerning whether Davidson’s speech was protected, whether she spoke as a

private citizen or as an employee pursuant to her official duties. We agree with the district court’s

determination that Davidson spoke as a public employee when she presented her views on the

proposed change to Donelson’s mascot. As that holding is dispositive of her First Amendment

claim, we address that element alone.

       In distinguishing between employee and citizen speech, the Supreme Court has said that

“when public employees make statements pursuant to their official duties, the employees are not

speaking as citizens for First Amendment purposes[.]” Garcetti v. Ceballos, 547 U.S. 410, 421



                                                -5-
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


(2006). But the “mere fact that a citizen’s speech concerns information acquired by virtue of h[er]

public employment does not transform that speech into employee—rather than citizen—speech.”

Lane v. Franks, 573 U.S. 228, 240 (2014). “The critical question under Garcetti is whether the

speech at issue is itself ordinarily within the scope of an employee’s duties, not whether it merely

concerns those duties.” Id. Relevant factors include “the speech’s impetus; its setting; its

audience; and its general subject matter,” as well as whether the employee’s speech was delivered

up the chain of command. Mayhew, 856 F.3d at 464–66.

        The record demonstrates that Davidson’s speech was within her ordinary job

responsibilities.   Mason invited Davidson to speak at the Board’s “work session” because

Donelson’s mascot was at issue. No plausible reason is offered for why Davidson’s opinion was

specifically solicited other than the fact that the Board might value her input as principal of

Donelson, one of the two schools that would be directly impacted by the mascot change.

Davidson’s statements themselves also suggest she was speaking in her capacity as principal; she

described polling parents and students to pick the mascot, explained that the mascot was a point

of school pride, and noted that “[her] staff” would prefer that the mascot remain unchanged.

(Mason Dep., R. 25-19, PageID 805.) The impetus and subject matter of Davidson’s speech

therefore favor the finding that she was speaking in her capacity as principal.

        The context of Davidson’s speech similarly indicates she spoke within the scope of her

duties as principal. She presented her views about Donelson’s mascot at a work session before

Mason and the ACS Board, who were formulating a five-year strategic plan for the district, and

her audience then decided to approve Davidson’s recommendation to keep Donelson’s mascot the

same. Contrary to her assertion that she attended and spoke at the work session as a “private

citizen,” Davidson admitted she would not have communicated with the Board without the



                                               -6-
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


permission of Mason, her immediate superior. She also specifically avoided saying anything

“critical of Ms. Mason” because Mason was her “boss” and she did not want to be “insubordinate.”

(Davidson Dep., R. 42-2, PageID 1503–04.) We find that the content of and circumstances

surrounding Davidson’s statements at the work session weigh in favor of concluding that her

speech was made in her official capacity as principal.

       Davidson’s arguments on appeal do not compel a different outcome. Davidson argues that

because she was “under no obligation, as an employee of ACS to go to the Board work session[],”

which was “held after school hours,” we should find that she spoke as a private citizen. (Appellant

Br. at 24.) But Davidson points to no evidence showing that her attendance at a work session

addressing an issue that directly impacts the culture of her school deviated from her job duties.

Even if not expressly within her job description, “we have repeatedly recognized . . . [that] ‘ad hoc

or de facto duties can fall within the scope of an employee’s official responsibilities[.]’” Mayhew,

856 F.3d at 465 (quoting Weisbarth v. Geauga Park Dist., 499 F.3d 538, 544 (6th Cir. 2007)); see

also Weisbarth, 499 F.3d at 544 (holding that though answering an outside consultant’s questions

did not appear in her job description, plaintiff’s comments were part of “an ‘ad-hoc’ duty” that

owed their existence to her professional responsibilities). And the mere fact that the work session

occurred outside of school hours does not outweigh the various other indicia that Davidson was

speaking in her capacity as principal. Indeed, Davidson’s contract notes she “agrees that [she] will

be required to perform additional duties outside of regular school hours.” (Mason Aff. Ex. 3, R.

25-3, PageID 283.)

       Davidson also contends that any concerned citizen could have attended the work session

to express his or her views on the mascot issue. But Davidson points to nothing in the record

indicating that the work session was in fact a public event, and in any case Garcetti did not hold



                                                -7-
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


that speech in a public forum could never be made pursuant to one’s job duties. Finally, Davidson

invites us to apply the Pickering balancing test per Justice Souter’s dissent in Garcetti in lieu of

the majority’s binding approach; we reject the invitation. The district court’s grant of summary

judgment was appropriate.

           C. Breach of contract

               1. Legal framework

       Davidson argues that the district court erred when it granted summary judgment in favor

of the ACS Board on her claim of breach of the implied duty of good faith and fair dealing. She

offers three reasons in support of this claim. First, she contends that her contract did not contain

the performance standards identified in T.C.A. § 49-2-303(a). Second, she claims that the Board

violated its own policy when it demoted her. Third, she argues that her demotion was unlawful

“because it would not be in the best interest of the students.” (Appellant Br. at 40.) As explained

below, the district court appropriately rejected each of these arguments.

       As a preliminary matter, in Tennessee, “[b]reach of the implied covenant

of good faith and fair dealing is not an independent basis for relief.” Shah v. Racetrac Petroleum

Co., 338 F.3d 557, 572 (6th Cir. 2003). Rather, a cause of action purportedly for breach of the

covenant of good faith and fair dealing is properly construed as one of breach of contract. Wallace

v. Nat’l Bank of Commerce, 938 S.W.2d 684, 685 & n.1 (Tenn. 1996). Therefore, though she

invokes the duty of good faith and fair dealing, Davidson must still satisfy the elements of a breach-

of-contract claim, which include “(1) the existence of an enforceable contract, (2) nonperformance

amounting to a breach of the contract, and (3) damages caused by the breach of the contract.” ARC

LifeMed, Inc. v. AMC-Tenn., Inc., 183 S.W.3d 1, 26 (Tenn. Ct. App. 2005) (quoting Custom Built




                                                -8-
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


Homes v. G.S. Hinsen Co., No. 01A01-9511-CV-00513, 1998 WL 960287, at *3 (Tenn. Ct. App.

Feb. 6, 1998)).

       Tennessee courts thus permit the invocation of the duty of good faith and fair dealing only

in the context of explaining the breach or nonperformance of the contract. See Wallace, 938

S.W.2d at 686. The purpose of the duty is to “honor[] the contracting parties’ reasonable

expectations” and “protect[] the rights of the parties to receive the benefits” they bargained for.

Barnes & Robinson Co., Inc. v. OneSource Facility Servs., 195 S.W.3d 637, 642 (Tenn. Ct. App.

2006). The scope of the duty “depends upon the individual contract in each case.” Id. at 643. But

this implied duty does not “create new contractual rights or obligations, nor can it be used to

circumvent or alter the specific terms of the parties’ agreement.” Id.

                  2. Application

       With these background principles in mind, we conclude that Davidson’s claim cannot

survive summary judgment. First, Davidson’s argument that the Board breached its contract with

Davidson by not including “performance standards as required by the plain language of T.C.A. §

49-2-303(a)” fails at the starting line. (Appellant Br. at 34.) “[I]n determining whether the parties

acted in good faith in the performance of a contract, the court must judge the performance against

the intent of the parties as determined by a reasonable and fair construction of the language of the

instrument.” Wallace, 938 S.W.2d at 686. Here, the substance of Davidson’s argument is not that

the Board failed to abide by a provision in her contract—she points to none—but rather that the

contract did not abide with what “the legislature mandated.” (Appellant Br. at 35.) Importing this

statutory mandate into the parties’ contract would in effect “create [a] new contractual right[]” for

Davidson—she cannot rely on the implied duty of good faith and fair dealing to do so. Barnes,

195 S.W.3d at 642. Moreover, Davidson presents no authority, nor can we find any, suggesting



                                                -9-
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


that Tennessee courts read into contracts an implied obligation that the contract contain any and

all provisions mandated by statute or specifically by § 49-2-303(a). Davidson therefore does not

identify nonperformance.

        Next, Davidson’s argument that the Board breached its duty of good faith and fair dealing

by violating its own policy fails for similar reasons. Davidson claims the Board failed to transfer

her to a teaching position within five days of the last day of school as its policy required. But she

does not explain how the policy violation (if any) resulted in nonperformance of her contract or a

lack of good faith in executing one of its provision as intended. Davidson argues that the Board’s

policy violation “implicates” T.C.A. § 49-5-510, which automatically results in a breach of the

duty of good faith and fair dealing; she claims “it is axiomatic that a violation of the duty of good

faith and fair dealing can be properly analyzed if it is proven that a party violated the law in dealing

contractually with someone.” (Appellant Br. at 37.) But she cites no authority to support this

proposition. Permitting a plaintiff to tether any statutory violation to the duty of good faith and

fair dealing, regardless of the agreed-upon contractual terms, would stretch the doctrine in a

manner far beyond its current purpose under Tennessee law. And to the extent Davidson wanted

to bring a claim directly under § 49-5-510, she would have had to amend her complaint. See State

ex rel. Hyde v. Bills, No. 86-8-II, 1986 WL 6565, at *4–5 (Tenn. Ct. App. June 11, 1986) (citing

McKenna v. Sumner Cnty. Bd. of Educ., 574 S.W.2d 527, 534 (Tenn. 1978)).

        Finally, Davidson’s argument that the Board breached its duty of good faith and fair dealing

because her positive performance at Donelson “precluded a decision to demote her” is unavailing.

(Appellant Br. at 40.) Mason cited high teacher turnover and various complaints as the reason for

transferring Davidson. And Davidson’s contract plainly states that she “understands and agrees

that the ACS Superintendent reserves the right to transfer [her] to a position other than an



                                                 - 10 -
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


Administrator position as may be in the best interest of the Board.” (Mason Aff. Ex. 3, R. 25-3,

PageID 283.) Under these circumstances, we agree with the district court that no reasonable juror

would find that Mason executed that highly discretionary provision in bad faith. See Wallace, 938

S.W.2d at 687 (“Performance of a contract according to its terms cannot be characterized as bad

faith.”).

            D. Motion to amend the complaint

        Davidson finally contends that the district court abused its discretion when it denied her

motion for leave to amend the complaint so that she could add a claim under T.C.A. § 49-5-510.

We disagree. Davidson waited almost a year after the court-ordered deadline for filing amended

pleadings, and nearly four months after defendants moved for summary judgment, to file an

amended complaint. Once the deadline to file amended pleadings passed, Davidson had to “show

good cause under [Fed. R. Civ. P.] 16(b) for [her] failure earlier to seek leave to amend[,]” which

requires consideration of her diligence and the risk of prejudice to defendants. See Leary, 349

F.3d at 906-09. Davidson’s only justification for the delay in identifying a cause of action under

T.C.A. § 49-5-510 was that the omission was an “oversight.” The district court reasonably found

this justification insufficient. See Church Joint Venture, L.P. v. Blasingame, 947 F.3d 925, 934

(6th Cir. 2020) (“failure of [plaintiff] to realize it could have made claims” is not an adequate

reason for delaying seeking leave to amend); Leary, 349 F.3d at 908.           And allowing “an

amendment after discovery is closed and summary judgment motions are fully briefed imposes

significant prejudice on defendants.” Church Joint Venture, 947 F.3d at 934 (quoting Siegner v.

Twp. of Salem, 654 F. App’x 223, 228 (6th Cir. 2016)). At this late stage in the proceedings, the

district court was well within its discretion to deny Davidson’s motion.




                                              - 11 -
Case No. 20-5954, Davidson v. Arlington Cmty. Sch. Bd. Educ.


                                    III.    CONCLUSION

       For the foregoing reasons, we affirm the judgment of the district court granting defendants’

motion for summary judgment and denying Davidson’s motion for leave to file an amended

complaint.




                                              - 12 -